


115 HR 1449 IH: Pakistan State Sponsor of Terrorism Designation Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1449
IN THE HOUSE OF REPRESENTATIVES

March 9, 2017
Mr. Poe of Texas (for himself and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To require a report on the designation of Pakistan as a state sponsor of terrorism, and for other purposes.

 
1.Short titleThis Act may be cited as the Pakistan State Sponsor of Terrorism Designation Act of 2017. 2.Report on designation of Pakistan as a state sponsor of terrorism (a)FindingsCongress finds the following: 
(1)Following the September 11, 2001, terrorist attacks, al-Qaeda leaders and the Afghan Taliban fled Afghanistan to Pakistan and settled in the Federally Administered Tribal Areas (FATA). Joint Task Force Guantanamo threat assessments subsequently revealed that Pakistan’s Inter-Services Intelligence (ISI) facilitated al-Qaeda’s movement of fighters to and from Afghanistan as well as the terrorist organization’s purchase of weapons. (2)The Government of Pakistan, and the ISI in particular, provide support and a safe haven to groups designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) by the United States Government. Then Chairman of the United States Joint Chiefs of Staff Admiral Mike Mullen testified in 2011 that the Haqqani Network … acts as a veritable arm of Pakistan’s Inter-Services Intelligence agency. With ISI support, Haqqani operatives planned and conducted various attacks against United States personnel and interests in Afghanistan, including a 2011 attack on the United States Embassy in Kabul. 
(3)The founder and leader of al-Qaeda, Osama bin Laden, was found and killed in the Pakistani military town of Abbottabad in 2011. The Government of Pakistan subsequently condemned the raid that killed the terrorist leader and continues to imprison Dr. Shakil Afridi, the Pakistani doctor who played an instrumental role in identifying Osama bin Laden’s hiding place. (4)A 2012 NATO report indicated that the Afghan Taliban is directly assisted by the Pakistani security services and noted that Pakistan’s manipulation of the Taliban senior leadership continues [unabated]. The report also suggested that Pakistan is aware of the locations of senior Taliban leaders, including one who maintained a residence in the immediate vicinity of the ISI headquarters in Islamabad. 
(5)The leader of the Afghan Taliban, Mullah Akhtar Mansour, was located in southwestern Pakistan at the time of his death by a United States drone strike on May 21, 2016. Pakistan’s Baluchistan Province has long been a haven for the Afghan Taliban, and the group’s top leadership is headquartered in the city of Quetta in Baluchistan Province. (6)The Department of State’s 2016 Country Reports on Terrorism noted that Pakistan did not take substantial action against the Afghan Taliban or HQN (the Haqqani Network), or substantially limit their ability to threaten United States interests in Afghanistan. The report also stated that Pakistan has not taken sufficient action against other externally-focused groups such as Laskar-e-Tayyiba (LeT) and Jaish-e-Mohammad (JeM), which continued to cooperate, train, organize, and fundraise in Pakistan. Moreover, since passage of Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), the Secretary of Defense has been unable to certify that Pakistan has taken adequate action against the Haqqani Network in accordance with section 1222(f) of such Act. 
(7)Pakistan has not taken steps to demonstrate its commitment to prevent the Haqqani Network from using North Waziristan as a safe haven, nor has it shown progress in arresting and prosecuting Haqqani Network senior leaders and mid-level operatives. (b)Reports (1)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the Secretary of State and in consultation with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report that determines whether— 
(A) 
(i)with respect to each of the acts described in paragraphs (1) through (7) of subsection (a), the Government of Pakistan, including any agents or instrumentalities of such Government, directly or indirectly, committed, conspired to commit, attempted, aided, or abetted any such act; or (ii)the Government of Pakistan, including any agents or instrumentalities of such Government, directly or indirectly, committed, conspired to commit, attempted, aided, or abetted any act not referred to in clause (i) that constitutes an act of or support for international terrorism; and 
(B)any such act referred to in subparagraph (A)(i) constitutes an act of or support for international terrorism. (2)Follow-upIf the Secretary of State makes a determination in the affirmative with respect to subparagraph (B) of paragraph (1), the Secretary shall, not later than 30 days after making such determination, submit to the appropriate congressional committees a report that contains— 
(A)a determination regarding whether the Government of Pakistan is a state sponsor of terrorism; or (B)a detailed justification as to why the conduct described in the report required under such paragraph (1) does not meet the legal criteria for a determination in the affirmative under subparagraph (A) of this paragraph. 
(c)FormThe reports required by subsection (b) shall be submitted in unclassified form, but may include a classified annex, if appropriate. 3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Foreign Relations of the Senate. (2)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 

